Title: To George Washington from Richard Graham, 12 October 1785
From: Graham, Richard
To: Washington, George

 

Sir,
Dumfries October 12, 1785

I received your packet by last post directed to Mr Henderson enclosing the Surveys of the Great Kanhawa Lands—& the courses of the Lands on the Little Kanhawa for which your Excellency will please accept our thanks. I have taken a Copy of the Surveys & now return them. I must make out a plott of the Little Kanhawa Lands including these Surveys that we may See what Land is left out on the dividing Ridge where Col. Crawford has entered between 40 & 50,000 Acres for Mr Henderson & myself—& we are likely to meet with some difficulty in finding them out—We have the first fifty seven enterys that were made on Mr Maddisons Books Surveyor at that time, of Monongalia County—I have taken the liberty to Send you a sketch of the Enterys—As you probably may be able, from your knowledge of that Country to give us Some usefull hints—I have the honor to be with the highest esteem Your Excellencys Most Obedient Servant

Richd Graham

